Case 1:18-cv-01599-MN Document 61-1 Filed 12/17/19 Page 1 of 1 PageID #: 2343




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC.,               )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )   C.A. No. 18-1599-MN
                                                 )
 VARIAN MEDICAL SYSTEMS, INC. and                )
 VARIAN MEDICAL SYSTEMS                          )
 INTERNATIONAL AG,                               )
                                                 )
                Defendants.                      )


        ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO ISSUE
           LETTERS OF REQUEST FOR INTERNATIONAL DISCOVERY

        At Wilmington this ____ day of _______________, 20____, having considered

defendants’ Unopposed Motion to Issue Letters of Request for International Discovery, IT IS

HEREBY ORDERED that the motion is GRANTED. The Court will sign and seal the letters of

request attached as Exhibits A through G to the motion, and will notify defendants’ counsel once

the signed and sealed letters are prepared.


                                                     United States District Judge
Date:
